Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 16639356 filed on 02/14/2020, with a Preliminary Amendment filed on the same day to cancel Claims 1-23 and add new Claims 24-46.  
Claims 24-46 are pending in the current application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 05/08/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.



Claim Objections

4.	Claims 24 and 31 objected to because of the following informalities: the Claim recites "the attack on crop plants" at line 7, instead of "[[the]] an attack on crop plants". 
Appropriate correction is required. 

5.	Claim 44 objected to because of the following informalities: the Claim recites "a forecasting module configured provides" at line 5, instead of "a forecasting module configured [to] provide[[s]]". 
Appropriate correction is required. 



Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

7.	Claims 24-46 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of method (process), system (machine) and product (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.    

8.	Claim 24 recites A method of calibrating and/or optimizing forecasting models, comprising the steps of providing .. a .. system for a multitude of users involved in one or more field trials for crop protection products, users searching for reference fields or trial fields and recording field information, users transmitting field information about the reference fields or trial fields, about crop plants grown in the reference fields or trial fields and any harmful organisms present .. to a supplier of forecasts of the attack on crop plants by harmful organisms on the basis of forecasting models, correlating the field information transmitted with further data, calibrating and/or optimizing the forecasting models on the basis of the field information transmitted and further data used for correlation, which is an abstract idea of Certain Methods of Organizing Human Activity, incorporating fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction), because a system for a multitude of users involved in one or more field trials for crop protection products is a business process for risk mitigation that involves commercial interactions and interactions between people. Claims 29, 31, 32, 37, 39, 43, 44 and 45 recite similar abstract ideas.
The judicial exception (abstract idea) is not integrated into a practical application because the Claims, including additional elements such as an application for a mobile computer system, a server, a computer-readable data storage medium and program code which is stored on the data storage medium, readout of an optical code or a transponder with the aid of the mobile computer system, an interface , individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 1 and paragraph 128 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 25, 26, 30, 33, 34, 38, 40 and 41 directed to transmitting optimized forecasts based on the optimized and/or calibrated forecasting model; wherein the field information transmitted comprises one or more items of information from the following list: geocoordinates of the reference or trial field, time of information transmission, crop grown, sowing date of the crop grown, stage of growth of the crop grown, attack on the crop grown by a harmful organism; uses the data transmitted and the further data to calibrate and/or optimize a forecasting model for the spread of harmful organisms; wherein the observation point specifies geocoordinates and time data; wherein the activation (S2) is effected on the basis of the observation point and/or the corresponding information protocol; wherein the difference determined between the field information assigned to the observation point and the result from the forecasting model based on the observation point is used to determine a prediction accuracy; wherein the observation point is determined on the basis of reference or trial field data; a) recording field information, where the field information is recorded in a nonspecific or specific manner by the method according to claim 32, and which optionally, in the case of specific recording, optimizes and/or calibrates forecasting models, followed by specific recording of field information by the method according to claim 32, b) updating the forecasting model based on the field information recorded, where the forecasting model is updated at regular or irregular time intervals, especially during a growing period, based on the field information recorded, and c) generating a forecast based on the updated forecasting model, are extensions of the abstract idea noted in the independent claims because they further the limitations of the independent claims, which are directed to Certain Methods of Organizing Human Activity, incorporating fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction). Accordingly, these claim elements do not serve to confer subject matter eligibility on the claims since they are directed to abstract ideas. 
Dependent Claims 27, 28, 35, 36, 42 and 46 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those listed above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f).
Dependent Claims 27, 28, 35, 36, 42 and 46 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 1 and paragraph 128 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 24-46 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

10.	Claims 24-35, 37, 38, 40-44 and 46 rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Patent Publication 20180330269 A1 - hereinafter Cohen) in view of Stehling et al. (US Patent Publication 20160247082 A1 - hereinafter Stehling).

11.	As per Claim 24, Cohen teaches: 
A method of calibrating and/or optimizing forecasting models [COHEN reads on: Abstract, "A computer platform implements a precision agriculture system that predicts output conditions, such as diseases, salt damage, soil problems, water leaks and generic anomalies, for orchards under analysis. The computer platform stores site and crop datasets and processed satellite image for the orchards. An orchard data learned model predicts a propensity for existence of output conditions associated with the permanent crops based on the data values for the variables of the site and crop datasets. Also, a satellite model predicts a propensity for existence of the output conditions at the orchard based on processed satellite images. A precision agriculture management model is disclosed that integrates the orchard data learned model with the satellite model to accurately predict the output conditions."; Fig. 1, precision agriculture remote sensing platform; para 1, "The present invention is related to the field of data sensing, collection and modeling, and more specifically, to computer-implemented methods, computer readable medium and systems for accumulating, managing and processing data for use in a precision agriculture system."; para 74, "Using a machine learning process, during a first stage of discovery, boundaries of values for the variables are delineated to create buckets or pathways for optimizing the predictions of the output conditions."; para 77, "FIG. 12 is a block diagram illustrating one embodiment for generating the orchard data model through a second machine learning stage. .. During the second machine learning stage, the layers of variables are further correlated to the output metrics 1330. In essence, the output metrics 1330 calibrate the orchard data model to the output conditions. In some embodiments, the output metrics 1330 may be an observed condition at the orchard, such as the observed conditions of disease, water leak, soil problems, etc. Since the data for the variables and the output metrics are specific to an orchard, the second machine learning stage builds an orchard data model specific to each orchard (i.e., each orchard has a unique signature due to its unique characteristics)." - the second machine learning stage builds an orchard data model specific to each orchard is calibrating and/or optimizing forecasting models; para 113, "It is to be understood that various embodiments may be used as, or to support, software programs executed upon some form of processing core (such as the CPU of a computer) or otherwise implemented or realized upon or within a machine or computer readable medium."], comprising the steps of ... 
... - users searching for reference fields or trial fields and recording field information [COHEN reads on: Fig. 1, Satellite Data Acquisition 175, Orchard 120, Field Equipment Data Acquisition 125, Orchard Database 127; Fig. 2, Satellite Imagery Acquisition 201, Soil Type, Orchard Data 220, Data Integration 250; para 43, "FIG. 1 is a diagram illustrating an exemplary precision agriculture remote sensing platform. In general, the platform collects data from several data sources, and aggregates the data, in crop management system 160, to aid in the precision management of permanent crops. For this exemplary embodiment, the platform acquires satellite-generated data. Various satellites acquire images of Earth's terrain, which, may be used to extract useful information regarding orchards and fields of agriculture interest."; para 45, "In some embodiments, the precision agriculture remote sensing platform utilizes additional external data, such as soils data 150. In general, soils data provides information on types of soils of the fields and orchards of interest. For the exemplary embodiment of FIG. 1, soils data, stored at server/computer 150, is transmitted across network 110 to crop management system 160. The origin of soils data may come from any number of agricultural resources, including the United States Geological Survey (USGS)."], 
- users transmitting field information about the reference fields or trial fields, about crop plants grown in the reference fields or trial fields [COHEN reads on: Fig. 9, Crop Quality Data 1070; para 46, "In some embodiments, the precision agriculture remote sensing platform 100 utilizes data acquired directly from the farm fields and orchards. The co-location of sensing equipment in exemplary orchards 120 is illustrated in FIG. 1. For the exemplary embodiment illustrated in FIG. 1, computer/server 130 acquires data from the field through field equipment/data acquisition 125.  For example, bands of frequencies, acquired from in-house radio spectrometer field studies, may be conducted as reference data. Data acquired from orchards 120 is transmitted to crop management system 160 through network 110."] and any harmful organisms present with the aid of the application to a server belonging to a supplier of forecasts of the attack on crop plants by harmful organisms on the basis of forecasting models [COHEN reads on: Abstract, as above; Fig. 3a, Orchard Data 220, Lot 1, Lot 2 Data 310, Historical Quality, Insect/Disease History; para 46, as above; para 52, "FIG. 3a illustrates the content of an example of Orchard data 220. For this example, Orchard data 220 is organized into individual lots. Although the system is described in conjunction with crop management for individual lots, any field size, such as acreage or entire farms, may be used without deviating from the spirit or scope of the invention. For the example shown in FIG. 3a, each lot (e.g., Lots 1 & 2) has corresponding data for “boundary coordinates”, “historical yield”, “historical quality”, “tree age/tree type” and “insect/disease history.” The Orchard data 220 is stored in electronic form for easy retrieval by a processing unit (processor and memory)."; para 74, as above; para 112, "The computer system 29A00 can be used to implement a client system and/or a server system, and/or any portion of network infrastructure."], 
- correlating the field information transmitted with further data [COHEN reads on: para 73, "FIG. 9 is a block diagram illustrating one embodiment for evaluating variables in a precision agriculture system to determine output conditions. .. For this embodiment, the precision agriculture system evaluates, in this order, “tree age” (1010), “tree density” (1015), “soil type” (1020), “soil drainage” (1030), “phenology phase” (1040), “alternate-bearing cycle/yield factor” (1050), “heat unit/chilling hours” (1060), “crop quality data” (1070) and “yield” (1080)."; para 74, "In some embodiments, the orchard data model consists of a hierarchy of variables which, when delineated into buckets, form pathways that provide correlations among the variables to one or more output metrics. FIG. 10 is a block diagram illustrating a process to create the orchard data model in accordance with one embodiment."; para 84, "FIG. 16 depicts a satellite image for an example orchard lot that highlights possible Verticillium Wilt reflectance regions. As shown in FIG. 16, the correlation of the bands of frequencies in the satellite image to the healthy vegetation reflectance regions are plotted, including how the satellite image for the orchard compares with disease reflectance regions. The different gray scales shown correlate to the SMA_Mean chart to show the level of comparison between the satellite image and the detected Verticillium Wilt reflectance regions."], 
- calibrating and/or optimizing the forecasting models on the basis of the field information transmitted and further data used for correlation [COHEN reads on: para 74, "Using a machine learning process, during a first stage of discovery, boundaries of values for the variables are delineated to create buckets or pathways for optimizing the predictions of the output conditions."].
Cohen does not explicitly teach, but Stehling teaches: 
... - providing an application for a mobile computer system for a multitude of users involved in one or more field trials for crop protection products [STEHLING reads on: Fig. 62, MOBILE DEVICE 6200; para 100, "In some examples, the value of the growth function at a particular field location and time is correlated to the value of the growth function at another field location or time."; para 101, "The growth function can be determined based on a plurality of parameters, the respective parameters each representing one or more environmental factors or one or more cultural farming practices. The one or more environmental factors can comprise at least one of weather conditions (including rainfall, temperature, and humidity), soil conditions, or terrain. The one or more cultural farming practices are actions taken with respect to a field growing a crop for which the expected yield at the second time is determined. The cultural farming practices comprising at least one of soil disturbance, soil amendment, fertilizer application, fertilizer characteristics, pesticide application, pesticide characteristics, crop rotation, planting depth, planting density of a the crop, planting density of an alternate crop rotated with the crop, crop characteristics, crop residue management, weed management, tillage, canopy management, protective seed treatment, seed characteristics, characteristics of equipment used to manage the first crop, and a path or a speed of equipment traveling over the field growing the crop."; para 146, "The systems described herein can be implemented in conjunction with any of the hardware components described herein, such as the computing systems or mobile devices described below (e.g., comprising one or more processors, memory, and the like). In any of the examples herein, the inputs, outputs, models, databases, and applications can be stored in one or more computer-readable storage media or computer-readable storage devices."; para 224, "A Primary User can create as many Secondary User Accounts as desired. A Secondary User, in some cases, may be granted access privileges by multiple and different Primary Account Users (Example: For a crop consultant working with multiple Enterprise/Farm operations.)"], ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen to incorporate the teachings of Stehling in the same field of endeavor of crop forecasting to include providing an application for a mobile computer system for a multitude of users involved in one or more field trials for crop protection products. The motivation for doing this would have been to improve the crop forecasting of Cohen by efficiently communicating data. See Stehling, Abstract, "Various agronomic technologies are described, including a computer-implemented method for forecasting crop yield and an agronomic web portal including determining an expected yield ..".

12.	As per Claim 25, Cohen in view of Stehling teaches: 
The method according to claim 24 [as above], further comprising the step of 
Cohen further teaches: 
- transmitting optimized forecasts based on the optimized and/or calibrated forecasting model [COHEN reads on: para 77, as above; para 80, "The orchard data model 1400, shown in FIG. 13a and FIG. 13b, include a number of decision elements (i.e., 1411, 1412, 1413, 1414, 1421, 1422, 1423, 1424, 1431, 1432, 1433, 1434, 1441, 1442, 1443 1444, 1451, 1452, 1453, 1454, 1461, 1462, 1463, 1464, 1471, 1472, 1473, 1474, 1481, 1482, 1483, 1484 and 1490). These decision elements create the pathways of the model (learned pathways) based on the orchard data specific to the orchard. For this embodiment, the orchard data model 1400 generates predictions for the output conditions of healthy vegetation, salt damage, soil problem, generic anomalies and disease detected." - the orchard data model 1400 generates predictions for the output conditions is optimized forecasts based on the optimized and/or calibrated forecasting model; para 113, "It is to be understood that various embodiments may be used as, or to support, software programs executed upon some form of processing core (such as the CPU of a computer) or otherwise implemented or realized upon or within a machine or computer readable medium. A machine-readable medium includes any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computer)."].

13.	As per Claim 26, Cohen in view of Stehling teaches: 
The method according to claim 24, wherein the field information transmitted [as above, Claim 24] comprises 
Cohen further teaches: 
one or more items of information from the following list: geocoordinates of the reference or trial field [COHEN reads on: para 50, "Data integration 250 processes the data from the different data sources to generate yield, quality, and geo-coordinates for the lots."; para 107, "For the embodiment illustrated in FIG. 29, the module displays predicted output conditions for an orchard at the location and resolution specified through the interface (block 3250). For example, if the user desires to extract data down to a specific tree, then the user navigates to the display of the orchard under analysis to select a specific tree to extract any output conditions that exist."], time of information transmission, crop grown, sowing date of the crop grown, stage of growth of the crop grown, attack on the crop grown by a harmful organism [COHEN reads on: Fig. 3a, para 52, as above, Claim 24].

14.	As per Claim 27, Cohen in view of Stehling teaches: 
The method according to claim 26, wherein geocoordinates of a reference or trial field for user searching for reference or trial fields [as above, Claim 26] are
Cohen further teaches: 
... reference or trial fields are additionally searched for in a guided manner with the aid of geocoordinates [COHEN reads on: para 50, 107, as above, Claim 26].
Cohen does not explicitly teach, but Stehling further teaches: 
... provided on the mobile computer system [STEHLING reads on: Fig. 62, MOBILE DEVICE 6200], and ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen in view of Stehling to incorporate the further teachings of Stehling in the same field of endeavor of crop forecasting to include provided on the mobile computer system. The motivation for doing this would have been to improve the crop forecasting of Cohen in view of Stehling by efficiently communicating data. 

15.	As per Claim 28, Cohen in view of Stehling teaches: 
The method according to claim 24, wherein field information [as above, Claim 24] is
Cohen further teaches: 
recorded in a specific or nonspecific manner [COHEN reads on: para 43, as above, Claim 24],
Cohen does not explicitly teach, but Stehling further teaches: 
with transmittance of the field information by the mobile computer system to the server immediately after the recording of the field information [STEHLING reads on: Fig. 62, as above, Claim 24; para 86, "Farmers can run models before the season begins to make seed and practice selection by projecting yield and other outcomes computationally. Farmers can choose an “optimize button” that will optimize yield, optimize profit, minimize risk, or other choices. During the season, farmers can run a model daily, weekly, etc., that updates with events as they have happened to allow accurate predictions for the end of the season outcome. It can also allow farmers to make changes to their operation as they are recording events in time during the season."; para 461, "Example data can include web pages, text, images, sound files, video data, or other data sets to be sent to and/or received from one or more network servers or other devices via one or more wired or wireless networks."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen in view of Stehling to incorporate the further teachings of Stehling in the same field of endeavor of crop forecasting to include with transmittance of the field information by the mobile computer system to the server immediately after the recording of the field information. The motivation for doing this would have been to improve the crop forecasting of Cohen in view of Stehling by efficiently communicating data. 

16.	As per Claim 29, Cohen teaches: 
A system for calibrating and/or optimizing forecasting models [COHEN reads on: Abstract, Fig. 1, paras 1, 74, 77, 113, as above, Claim 24], comprising ...
... - location of a reference or trial field [COHEN reads on: para 50, as above, Claim 26],
- crop plants grown in the reference or trial field [COHEN reads on: Figs. 1, 2, 9, paras 43, 46, as above, Claim 24],
- the nature and extent of harmful organisms that exist in the crop plants at one time [COHEN reads on: Abstract, as above; Fig. 3a, Orchard Data 220, Lot 1, Lot 2 Data 310, Historical Quality, Insect/Disease History; Fig. 4a, Lot 120 for Crop Years 2010-2015, Insect; para 57, "The precision agriculture remote sensing platform utilizes historical quality data that measures crop quality over some historical period. In some embodiments, the platform creates a radar chart that provides a visual pattern of historical crop quality across multiple parameters over several crop years. For example, to measure the quality of pistachios, the quality parameter measures quality of the harvested crop in terms of trash, blank shells, insects and dark stains on the crop. FIGS. 4a-4f depict six radar charts, one for each lot (lot 120 in FIG. 4a, lot 121 in FIG. 4b, lot 122 in FIG. 4c, lot 123 in FIG. 4d, lot 124 in FIG. 4e and lot 125 in FIG. 4f) that show quality data for “Insect”, “Trash”, “Blanks”, “Adhering” and “Dark Stain”, across 4 crop years (i.e., 2012-2015)."], ...
wherein the server is configured to correlate the field information transrnitted with further data [COHEN reads on: paras 73, 74, 84, 112, as above, Claim 24].
Cohen does not explicitly teach, but Stehling teaches: 
... a mobile computer system, and a server, wherein the mobile computer system is configured such that it assists a user of the mobile computer system in collecting the following field information [STEHLING reads on: Fig. 62, paras 100, 146, as above, Claim 24]: ...
... with configuration of the mobile computer system such that it transmits the field information collected to the server [STEHLING reads on: para 156, "Further, as disclosed herein, although not shown, the information sensed 1001 for input into the crop model and prediction analytics system 1010 may also be provided by and include any information received from a sensor connectable to a machine useful in delivering seed or soil amendments to soil, conditioning soil, or harvesting particular crop. For example, and without limitation, a user may connect or upload data 1003 and equipment characteristics 1011a from a crop planter directly into the system disclosed herein via user input 1011." - a user may connect or upload data 1003 and equipment characteristics 1011a from a crop planter directly into the system is transmits the field information collected to the server; para 461, as above, Claim 28], ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen in view of Stehling to incorporate the further teachings of Stehling in the same field of endeavor of crop forecasting to include a mobile computer system, and a server, wherein the mobile computer system is configured such that it assists a user of the mobile computer system in collecting the following field information, with configuration of the mobile computer system such that it transmits the field information collected to the server. The motivation for doing this would have been to improve the crop forecasting of Cohen in view of Stehling by efficiently communicating data. 

17.	As per Claim 30, Cohen in view of Stehling teaches: 
The system according to claim 29, configured in such a way that it [as above, Claim 29]
Cohen further teaches: 
uses the data transmitted and the further data to calibrate and/or optimize a forecasting model for the spread of harmful organisms [COHEN reads on: Abstract, Fig. 1, paras 1, 74, 77, 113, as above, Claim 29; para 76, "For example, for the output condition “disease detected”, the output metrics may include characteristics, observed on the trees, fruit or soil, associated with known disease problems, such as wilt. To create a first stage for the orchard data model, machine-learning techniques are run to discover boundaries of the variables based on the correlations of the variable values to the output metrics for the predictors (block 1230). For example, for the “disease detected” output predictor, the first stage training phase correlates ranges within the variables, such as tree density ranges, based on the output metrics (e.g., diseased orchards)."].

18.	As per Claim 31, Cohen teaches: 
A computer program product comprising a computer-readable data storage medium and program code which is stored on the data storage medium [COHEN reads on: Abstract, Fig. 1, paras 1, 113, as above, Claim 24] and, ...
... ascertaining field information about
- the location of a reference or trial field [COHEN reads on: para 50, as above, Claim 26]
- crop plants grown in the reference or trial field [COHEN reads on: Figs. 1, 2, 9, paras 43, 46, as above, Claim 24]
- the attack on the crop plants by a harmful organism at one time transmitting the field information to a server [COHEN reads on: Abstract, as above; Fig. 3a, paras 46, 52, 112, as above, Claim 24].
Cohen does not explicitly teach, but Stehling teaches: 
... on execution on a mobile computer system, causes the mobile computer system to execute the following steps [STEHLING reads on: Fig. 62, paras 100, 146, as above, Claim 24; para 456, "The innovations can be described in the general context of computer-executable instructions, such as those included in program modules, being executed in a computing system on a target real or virtual processor (e.g., which is ultimately executed in hardware)."]: ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen to incorporate the teachings of Stehling in the same field of endeavor of crop forecasting to include on execution on a mobile computer system, causes the mobile computer system to execute the following steps. The motivation for doing this would have been to improve the crop forecasting of Cohen by efficiently communicating data. 

19.	As per Claim 32, Cohen teaches: 
A method of specific recording of field information [COHEN reads on: Abstract, Figs. 1, 2, as above, Claim 24] ...
... a) providing (S1) at least one observation point and at least one information protocol assigned to the observation point [COHEN reads on: para 32, "FIG. 21 is a block diagram illustrating a process to identify, from satellite images, soil images separate from tree vegetation images."; para 81, "FIG. 14(a) is a block diagram illustrating one embodiment to generate a satellite model for integration into a precision agriculture system. For this embodiment, a two-step process is used. First, satellite image information is collected and spectral indices are calculated. Then, the satellite images are analyzed to detect spectrum(s) of frequencies and to interpret the spectral indices to detect one or more output conditions. In one embodiment, a radio spectrometry system (1510) is used to gather reflectance information for one or more attributes or qualities of the orchard (1500). Specifically, radio spectrometry equipment 1510 is co-located, such as at orchard 1500. Then, characteristics of one or more attributes or qualities of the orchard (1500), such as standing water, are identified. The radio spectrometry equipment 1510 is used to transmit and then gather reflected bands of frequencies that capture the desired attributes or qualities of the orchard (1500). For example, if the attribute is soil (e.g., differentiate soil from trees), then the radio spectrometry 1510 identifies a band of frequencies that identify soil only. A description of various characteristics, attributes or qualities observed and recorded in the orchards is described more fully below in conjunction with FIGS. 15(a)-(e)." - radio spectrometry equipment 1510 is co-located, such as at orchard 1500. Then, characteristics of one or more attributes or qualities of the orchard (1500), such as standing water, are identified is providing (S1) at least one observation point and at least one information protocol assigned to the observation point; para 82, "FIG. 14(b) depicts a block diagram for processing satellite imagery to identify characteristics through previously identified bands of frequencies discovered from the process depicted in FIG. 14(a). For this example, satellite imagery (1530) is input to a processing block (1540) to evaluate and track the bands of frequencies discovered in the field calibration experiments. A computer platform is used to evaluate the band of frequencies 1540. For this example, the precision agriculture system evaluates frequencies to detect disease, soil, salt damage, water leak, generic anomalies and healthy vegetation."; para 83, "FIG. 15(a) depicts using field equipment to gather bands of wavelengths associated with disease crops. For this application, orchard 1612 includes samples and examples of diseased trees (1620 and 1630). The disease of the tree may be identified as a particular known condition, such as Verticillium Wilt 1640, or have an appearance of a general but non-identified disease condition. The radio spectrometer 1608 transmits energy to the example diseased trees, and records the bands of reflectance for the various disease conditions as disease bands of wavelengths 1610." - A computer platform is used to evaluate the band of frequencies 1540. For this example, the precision agriculture system evaluates frequencies to detect disease is providing (S1) at least one observation point and at least one information protocol assigned to the observation point], 
b) activating (S2) a specific recording of data based on the information protocol [COHEN reads on: Fig. 15a, Radio Spectrometry 1608, Disease Band of Wave Lengths 1610, Orchard 1612, Diseased Tree 1620], 
c) recording (S3) field information based on the specific data recording according to the information protocol [COHEN reads on: para 83, "FIG. 15(a) depicts using field equipment to gather bands of wavelengths associated with disease crops. For this application, orchard 1612 includes samples and examples of diseased trees (1620 and 1630). The disease of the tree may be identified as a particular known condition, such as Verticillium Wilt 1640, or have an appearance of a general but non-identified disease condition. The radio spectrometer 1608 transmits energy to the example diseased trees, and records the bands of reflectance for the various disease conditions as disease bands of wavelengths 1610."], and 
d) providing (S3) the field information recorded to a server [COHEN reads on: para 46, as above, Claim 24; para 83 - radio spectrometer 1608 transmits energy to the example diseased trees, and records the bands of reflectance is providing (S3) the field information recorded to a server].
Cohen does not explicitly teach, but Stehling teaches: 
... with the aid of a mobile computer system [STEHLING reads on: Fig. 62, as above, Claim 24], comprising the steps of: ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen to incorporate the teachings of Stehling in the same field of endeavor of crop forecasting to include with the aid of a mobile computer system. The motivation for doing this would have been to improve the crop forecasting of Cohen by efficiently communicating data. 

20.	As per Claim 33, Cohen in view of Stehling teaches: 
The method according to claim 32, wherein the observation point [as above, Claim 32]
Cohen further teaches: 
specifies geocoordinates and time data [COHEN reads on: para 50, "Data integration 250 processes the data from the different data sources to generate yield, quality, and geo-coordinates for the lots."; para 92, "The precision agriculture system samples the LAI several times during the day in order to track the orientation of the leaf to the sky."].

21.	As per Claim 34, Cohen in view of Stehling teaches: 
The method according to claim 32, wherein the activation (S2) [as above, Claim 32] is
Cohen further teaches: 
effected on the basis of the observation point and/or the corresponding information protocol [COHEN reads on: para 66, "Returning back FIG. 3c, a block diagram illustrating one embodiment for satellite image processing is shown. For this embodiment, image processing 350 receives, as input, satellite spectral data, and generates, as output, a number of spectral indices. Specifically, for this embodiment, image processing 350 generates spectral indices for: normalized difference vegetation index (NDVI), optimized soil adjusted vegetation index (OSAVI), red green ratio index (RGRI), a green normalized difference vegetation index (GNDVI) and a leaf area index (LAI)."; para 67, "The NDVI is a widely used vegetative index in the field of remote agriculture sensing. The NDVI provides a measure of healthy, green vegetation. The index has a sensitivity that allows identification of chlorophyll pigment, so as to provide a useful tool over a broad range of crops and conditions."].

22.	As per Claim 35, Cohen in view of Stehling teaches: 
The method according to claim 32, wherein the activation (S2) [as above, Claim 32] comprises 
Cohen further teaches: 
... to generate a navigation path to the observation point [COHEN reads on: para 107, "For example, if the user desires to extract data down to a specific tree, then the user navigates to the display of the orchard under analysis to select a specific tree to extract any output conditions that exist. Similarly, the user may evaluate sections of an orchard, groups of specific trees, rows or columns of trees, etc."]. 
Cohen does not explicitly teach, but Stehling further teaches: 
... a navigation function that uses position data from the mobile computer system [STEHLING reads on: Fig. 62, as above, Claim 24; para 464, "The mobile device 6200 can further include at least one input/output port 6280, a power supply 6282, a satellite navigation system receiver 6284, such as a Global Positioning System (GPS) receiver, .."] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen in view of Stehling to incorporate the further teachings of Stehling in the same field of endeavor of crop forecasting to include a navigation function that uses position data from the mobile computer system. The motivation for doing this would have been to improve the crop forecasting of Cohen in view of Stehling by efficiently communicating data. 

23.	As per Claim 37, Cohen teaches: 
A method of calibrating and/or optimizing forecasting models [COHEN reads on: Abstract, Fig. 1, paras 1, 74, 77, 113, as above, Claim 24], comprising the steps of: 
a) providing (S5) an item of field information that has been recorded in a specific manner [COHEN reads on: para 43, as above, Claim 24] with reference to an observation point and an information protocol assigned to the observation point [COHEN reads on: paras 32, 82, as above, Claim 32],
b) providing (S5) a result from a forecasting model based on the observation point [COHEN reads on: para 76, "FIG. 11 is a flow diagram illustrating one embodiment for discovering boundaries and variables for creating pathways or buckets in an orchard data model. Data from one or more orchards are aggregated for multiple variables (e.g., tree age, tree density, soil, chilling hours, etc.) (Block 1210). Output metrics are collected for one or more predictors (block 1220). The output metrics comprise observed conditions that relate to the output conditions (i.e., output conditions predicted by the model)."],
c) determining (S6) a difference between the field information assigned to the observation point and the result from the forecasting model based on the observation point [COHEN reads on: para 96, "In general, the output metrics may include any type of ground truth data used to validate or calibrate the model(s). For example, output metrics may comprise observed characteristics at an orchard that are known to the farm managers to correlate to specific output conditions. The output metrics may also comprise ground truth data, generated by examining the orchards for which output conditions are predicted and determining the accuracy of the prediction." - output metrics may also comprise ground truth data, generated by examining the orchards for which output conditions are predicted and determining the accuracy of the prediction is determining (S6) a difference between the field information assigned to the observation point and the result from the forecasting model based on the observation point],
d) generating (S7) at least one further observation point and an information protocol assigned to the further observation point if the difference exceeds a threshold [COHEN reads on: para 68, "In some embodiments, the precision agriculture remote sensing platform utilizes an optimized soil adjusted vegetation index (OSAVI). The OSAVI provides for greater soil variation than soil adjusted vegetation index (SAVI) for low vegetation cover, while demonstrating increased sensitivity to vegetation cover greater than 50%. The OSAVI is best used in areas with relatively sparse vegetation or when soil is visible through the canopy."], and
e) providing (S8) the at least one further observation point and the information protocol assigned to the further observation point [COHEN reads on: paras 81, 82, as above, Claim 32]
Cohen does not explicitly teach, but Stehling teaches: 
to at least one mobile computer system [STEHLING reads on: Fig. 62, as above, Claim 24].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen to incorporate the teachings of Stehling in the same field of endeavor of crop forecasting to include to at least one mobile computer system. The motivation for doing this would have been to improve the crop forecasting of Cohen by efficiently communicating data. 

24.	As per Claim 38, Cohen in view of Stehling teaches: 
The method according to claim 37, wherein the difference determined between the field information assigned to the observation point and the result from the forecasting model based on the observation point [as above, Claim 37] is 
Cohen further teaches: 
used to determine a prediction accuracy [COHEN reads on: para 96, "Any machine-learning techniques, such as machine learning techniques that use various types of machine-learning algorithms (e.g., nonlinear regression, linear regression, etc.) may be used to establish the relationships among the individual predictions of the orchard data model (2310) and the satellite image model (2320) to the output metrics for the anomaly predictors without deviating from the spirit and scope of the invention. In general, the output metrics may include any type of ground truth data used to validate or calibrate the model(s). For example, output metrics may comprise observed characteristics at an orchard that are known to the farm managers to correlate to specific output conditions. The output metrics may also comprise ground truth data, generated by examining the orchards for which output conditions are predicted and determining the accuracy of the prediction."].

25.	As per Claim 40, Cohen in view of Stehling teaches: 
The method according to claim 37, wherein the observation point [as above, Claim 37] is 
Cohen further teaches: 
determined on the basis of reference or trial field data [COHEN reads on: para 107, as above, Claim 26].

26.	As per Claim 41, Cohen in view of Stehling teaches: 
A method of generating a forecast relating to field information, field conditions or relating to recommendation of agricultural measures, comprising the steps of: a) recording field information, where the field information is recorded in a nonspecific or specific manner by the method according to claim 32, and which optionally, in the case of specific recording, optimizes and/or calibrates forecasting models, followed by specific recording of field information by the method according to claim 32 [as above, Claim 32],
Cohen does not explicitly teach, but Stehling further teaches: 
b) updating the forecasting model based on the field information recorded, where the forecasting model is updated at regular or irregular time intervals, especially during a growing period, based on the field information recorded, and c) generating a forecast based on the updated forecasting model [STEHLING reads on: para 86, "Farmers can run models before the season begins to make seed and practice selection by projecting yield and other outcomes computationally. Farmers can choose an “optimize button” that will optimize yield, optimize profit, minimize risk, or other choices. During the season, farmers can run a model daily, weekly, etc., that updates with events as they have happened to allow accurate predictions for the end of the season outcome. It can also allow farmers to make changes to their operation as they are recording events in time during the season."; para 87, "A detailed example algorithm that implements the framework described herein is presented below. In this example, the expected yield (e.g., at the end of the season) is a product of each moment throughout the growing season and a function of the expected yield at the previous moment based on a host of conditions that are present during that time interval. In addition to the moment-to-moment dependence, there are some properties that set the large-scale behavior for the season. Both the moment-to-moment change and the large-scale behavior of the expected yield are built into the algorithm and are parameterized in a general and flexible way to allow the algorithm to be applied to a variety of crops, production processes, cultural farming practices, and environmental conditions."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen in view of Stehling to incorporate the further teachings of Stehling in the same field of endeavor of crop forecasting to include updating the forecasting model based on the field information recorded, where the forecasting model is updated at regular or irregular time intervals, especially during a growing period, based on the field information recorded, and c) generating a forecast based on the updated forecasting model. The motivation for doing this would have been to improve the crop forecasting of Cohen in view of Stehling by efficiently communicating data. 

27.	As per Claim 42, Cohen in view of Stehling teaches: 
A computer program product with program instructions stored on a machine-readable storage medium, wherein one of the methods according to claim 24 [as above] is 
Cohen further teaches: 
executed when the program instructions are executed on one or more computer(s) [COHEN reads on: para 108, "FIG. 30 depicts a diagrammatic representation of a machine in the exemplary form of a computer system 29A00 within which a set of instructions for causing the machine to perform any one of the methodologies discussed above may be executed. In alternative embodiments, the machine may comprise a network router, a network switch, a network bridge, a personal digital assistant (PDA), a cellular telephone, a web appliance, or any machine capable of executing a sequence of instructions that specify actions to be taken by that machine."].

28.	As per Claim 43, Cohen teaches: 
A ... system for specific recording of field information [COHEN reads on: Abstract, Figs. 1, 2, as above, Claim 24; para 50, "Data integration 250 processes the data from the different data sources to generate yield, quality, and geo-coordinates for the lots."; para 107, "For the embodiment illustrated in FIG. 29, the module displays predicted output conditions for an orchard at the location and resolution specified through the interface (block 3250). For example, if the user desires to extract data down to a specific tree, then the user navigates to the display of the orchard under analysis to select a specific tree to extract any output conditions that exist."], comprising: 
a) an interface configured to provide at least one observation point and at least one information protocol assigned to the observation point [COHEN reads on: paras 32, 81, 82, as above, Claim 32; para 97, "In general, the farming knowledge module (3010), through the user interface (3020), allows a user to input data to characterize know-how related to farming practices for the orchards. In some embodiments, one way for the user to enter farming know-how and observed characteristics as the output metrics is to enter one or more of those characteristics of the orchards, as well as to enter one or more output conditions generally known to follow from the observed characteristics."], 
b) an activation module configured to activate specific collection of data [COHEN reads on: Fig. 15a, as above, Claim 32; para 38, "FIG. 27 depicts an output from the hotspot detection module identifying intensity of generic anomalies across an example orchard."] on the basis of the information protocol,
c) a recording configured to record field information on the basis of the specific data recording according to the information protocol [COHEN reads on: para 83, as above, Claim 32], and 
d) a further interface configured to transmit the field information received to a server [COHEN reads on: Fig. 30, computer system 29A00; para 46, "For the exemplary embodiment illustrated in FIG. 1, computer/server 130 acquires data from the field through field equipment/data acquisition 125."; para 111, "Such instructions and/or electronic information may further be transmitted or received via the network interface devices at one or more network interface ports .. One or more network protocol packets (e.g., network protocol packet 2921.sub.1, network protocol packet 2921.sub.2, etc.) can be used to hold the electronic information (e.g., electronic data records) for transmission across an electronic communications network (e.g., network 2948)."; para 112, "The computer system 29A00 can be used to implement a client system and/or a server system, and/or any portion of network infrastructure."].
Cohen does not explicitly teach, but Stehling teaches: 
... mobile computer [STEHLING reads on: Fig. 62, as above, Claim 24] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen to incorporate the teachings of Stehling in the same field of endeavor of crop forecasting to include mobile computer. The motivation for doing this would have been to improve the crop forecasting of Cohen by efficiently communicating data. 

29.	As per Claim 44, Cohen teaches: 
A system for calibrating and/or optimizing forecasting models [COHEN reads on: Abstract, Fig. 1, paras 1, 74, 77, 113, as above, Claim 24], comprising: 
a) an interface configured to provide an item of field information that has been recorded in a specific manner with reference to an observation point and an information protocol assigned to the observation point [COHEN reads on: paras 32, 81, 82, 97, as above, Claim 43],
b) a forecasting module configured provides a result of a forecasting model based on the observation point [COHEN reads on: para 97, "In some embodiments, one way for the user to enter farming know-how and observed characteristics as the output metrics is to enter one or more of those characteristics of the orchards, as well as to enter one or more output conditions generally known to follow from the observed characteristics. .. For this example, the user may input, through the user interface screen (3030), a list of observed conditions for the trees, such as leaf color observations, observations about soil conditions, water, climate, other phenotypic data about the crop. .. In addition, the user may enter an output condition associated with the observed conditions, such as disease, as shown on the right hand column of FIG. 23."; para 99, "FIG. 24 is a block diagram illustrating one embodiment for using farming knowledge to interpret the output of the precision agriculture learned model. .. From this process, the interpretation module (3140) generates buckets of categories (3160) for a predicted output condition, illustrated as buckets (3170) and (3180)."],
c) a verification module configured to determine a difference between the field information assigned to the observation point and the result from the forecasting model based on the observation point [COHEN reads on: para 93, "As shown in FIG. 20, for this embodiment, machine-learning module (2140) uses a machine-learning algorithm (e.g., nonlinear regression, linear regression, etc.) to correlate the processed satellite imagery (spectral indices) and the bands of frequencies (2150) to the output metrics (2160). The machine-learning module (2140) also validates, and calibrates as necessary, paths to determine the output conditions from the band of frequencies (radio spectrometry data) with paths that interpret the spectral indices to determine output conditions."],
d) a generation module configured to generate at least one further observation point and an information protocol assigned to the further observation point if the difference exceeds a threshold [COHEN reads on: paras 68, 96, as above, Claim 37], and
e) a further interface configured to transmit the at least one further observation point and the information protocol assigned to the further observation point [COHEN reads on: Fig. 30, paras 111, 112, as above, Claim 43] to 
Cohen does not explicitly teach, but Stehling teaches: 
at least one mobile computer system [STEHLING reads on: Fig. 62, as above, Claim 24].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen to incorporate the teachings of Stehling in the same field of endeavor of crop forecasting to include at least one mobile computer system. The motivation for doing this would have been to improve the crop forecasting of Cohen by efficiently communicating data. 

30.	As per Claim 46, Cohen in view of Stehling teaches: 
A system for generating a forecast relating to field information, field conditions or relating to recommendation of agricultural measures, comprising: a) a mobile computer system configured to record an item of field information nonspecifically or specifically by the method according to claim 32, b) optionally, in the case of specific or nonspecific recording, a system (12) for optimizing , and/or calibrating forecasting models, configured to optimize and/or calibrate the forecasting model and to trigger specific recording of field information by the method according to claim 32 [as above, Claim 32], and 
The remainder of the Claim rejected under the same rationale as Claim 41 above.

31.	Claim 36 rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Stehling in further view of Hunter et al. (US Patent Publication 20110113030 A1 - hereinafter Hunter).

32.	As per Claim 36, Cohen in view of Stehling teaches: 
The method according to claim 32, wherein the field information is recorded (S3) [as above, Claim 32] by
Cohen further teaches: 
... the field information is extracted by means of an image analysis method [COHEN reads on: para 49, "As shown in FIG. 2, the output of satellite imagery 201 (PNGs and shapefiles) are input to image processing and analysis 210."].
Cohen does not explicitly teach, but Stehling further teaches: 
... with the aid of the mobile computer system [STEHLING reads on: Fig. 62] and ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen in view of Stehling to incorporate the teachings of Stehling in the same field of endeavor of crop forecasting to include with the aid of the mobile computer system. The motivation for doing this would have been to improve the crop forecasting of Cohen in view of Stehling by efficiently communicating data. 
Cohen in view of Stehling does not explicitly teach, but Hunter teaches:
... readout of an optical code or a transponder with the aid of the mobile computer system or the field information is recorded (S3) by provision of a photographic image [HUNTER reads on: Fig. 5, WEB MAPPING SERVICES 504, AERIAL IMAGERY; para 45, " In addition, the application 506 may be in operative communication with web mapping services 504 for providing data such as weather data, asset tracking, aerial imagery, and remote sensing."; para 68, "The mouse may draw the boundary directly over an aerial photograph for example. The first boundary 1106 may be less accurate, but may satisfy business requirements for production of some crops, or types or classes of crops."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen in view of Stehling to incorporate the teachings of Hunter in the same field of endeavor of crop forecasting to include readout of an optical code or a transponder with the aid of the mobile computer system or the field information is recorded (S3) by provision of a photographic image. The motivation for doing this would have been to improve the crop forecasting of Cohen in view of Stehling by efficiently communicating data. See Hunter, Abstract, "A system for aggregating data obtained from different organizations within a seed company or within multiple seed companies is provided. The system may receive seed product development data from a seed product development source, seed production data from a seed production source, and/or seed sales and/or marketing data from a seed sales and/or marketing source. The data may be aggregated in a central storage unit based on the geospatial data associated with the received data. The aggregated data may then be accessed and/or output in response to a query and/or algorithm.".

33.	Claims 39 and 45 rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Avey et al. (US Patent Publication 20140188573 A1 - hereinafter Avey).

34.	As per Claim 39, Cohen teaches: 
A method of calibrating and/or optimizing forecasting models [COHEN reads on: Abstract, Fig. 1, paras 1, 74, 77, 113, as above, Claim 24], comprising the steps of: 
a) providing (S9) field information [COHEN reads on: para 50, as above, Claim 26], ... 
... c) generating (S11) at least one observation point and an information protocol assigned to the observation point [COHEN reads on: paras 32, 81, 82, as above, Claim 32] ... 
... d) providing (S12) the at least one observation point and the information protocol assigned to the observation point [COHEN reads on: paras 32, 81, 82, as above, Claim 32] to ... 
Cohen does not explicitly teach, but Avey teaches:
... b) determining (S10) a data density of the field information for multiple classes of field information [AVEY, below], ... for the class of field information for which the data density is below a threshold [AVEY reads on: para 31, "Further example embodiments of the AIPE system may permit even more precise control over the grouping procedure. For example, example embodiments of the AIPE system may be configured to receive comparison options which may be used to filter the comparative sets. The comparison options may include, for example, a data point threshold, such as a minimum number of data points per group (e.g., if a given commonality yields a comparative set comprising a group containing less than the minimum number of data points, that comparative set may be filtered, such as by being excluded from the processing phase); .." - a minimum number of data points per group is determining (S10) a data density of the field information, a group containing less than the minimum number of data points is the class of field information for which the data density is below a threshold], and ... 
... at least one mobile computer system [AVEY reads on: para 45, "The server 103 may be any type of network-accessible device that includes storage and may be configured to communicate with the user device 101 over one or more common networks, such as the internet 100. .. For example, the user device 101 may be a mobile terminal, such as a mobile telephone, PDA, laptop computer, tablet computer, or any of numerous other hand held or portable communication devices, computation devices, content generation devices, content consumption devices, or combinations thereof."; para 49, "As noted above, in order to implement the various functions of the AIPE system, the apparatus 200 of FIG. 2 may be employed, for example, in conjunction with either or both of the user device 101 and the server 103 of FIG. 1. However, it should be noted that the apparatus 200 of FIG. 2 may also be employed in connection with a variety of other devices, both mobile and fixed, in order to implement the various functions of the AIPE system and therefore, embodiments of the present invention should not be limited to those depicted."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen to incorporate the teachings of Avey in the same field of endeavor of crop forecasting to include determining (S10) a data density of the field information for multiple classes of field information, ... for the class of field information for which the data density is below a threshold, and ... at least one mobile computer system. The motivation for doing this would have been to improve the crop forecasting of Cohen by efficiently communicating data. See Avey, Abstract, "Methods, apparatuses and computer program products are provided for facilitating the exploration and evaluation of the comparative performance of agricultural inputs. .. The methods also include determining one or more comparative performance data points based on the primary and comparison data points and causing information regarding the comparative performance data points to be displayed.".

35.	As per Claim 45, Cohen in view of Stehling teaches: 
A system for calibrating and/or optimizing forecasting models [COHEN reads on: Abstract, Fig. 1, paras 1, 74, 77, 113, as above, Claim 24], comprising the steps of: 
a) an interface configured to provide field information [COHEN reads on: paras 32, 81, 82, 97, as above, Claim 43], ... 
... c) a generation module configured to generate at least one observation point and an information protocol assigned to the observation point [COHEN reads on: paras 32, 81, 82, as above, Claim 32; para 38, "FIG. 27 depicts an output from the hotspot detection module identifying intensity of generic anomalies across an example orchard."] ... 
... d) a further interface configured to transmit the at least one observation point and the information protocol assigned to the observation point [COHEN reads on: Fig. 30, paras 111, 112, as above, Claim 43] to ... 
Cohen does not explicitly teach, but Avey teaches:
... b) a verification module configured to determine a data density of the field information for multiple classes of field information, ... for the class of field information for which the data density is below a threshold [AVEY reads on: para 31, "Further example embodiments of the AIPE system may permit even more precise control over the grouping procedure. For example, example embodiments of the AIPE system may be configured to receive comparison options which may be used to filter the comparative sets. The comparison options may include, for example, a data point threshold, such as a minimum number of data points per group (e.g., if a given commonality yields a comparative set comprising a group containing less than the minimum number of data points, that comparative set may be filtered, such as by being excluded from the processing phase); .." - a minimum number of data points per group is determining (S10) a data density of the field information, a group containing less than the minimum number of data points is the class of field information for which the data density is below a threshold; para 54, "Meanwhile, the communication interface 206 may be any means such as a device or circuitry embodied in either hardware or a combination of hardware and software that is configured to receive and/or transmit data from/to a network, such as the internet 100, and/or any other device or module in communication with the apparatus 200. In this regard, the communication interface 206 may include, for example, an antenna (or multiple antennas) and supporting hardware and/or software for enabling communications with a wireless communication network."], and ... 
... at least one mobile computer system [AVEY reads on: para 45, "The server 103 may be any type of network-accessible device that includes storage and may be configured to communicate with the user device 101 over one or more common networks, such as the internet 100. .. For example, the user device 101 may be a mobile terminal, such as a mobile telephone, PDA, laptop computer, tablet computer, or any of numerous other hand held or portable communication devices, computation devices, content generation devices, content consumption devices, or combinations thereof."; para 49, "As noted above, in order to implement the various functions of the AIPE system, the apparatus 200 of FIG. 2 may be employed, for example, in conjunction with either or both of the user device 101 and the server 103 of FIG. 1. However, it should be noted that the apparatus 200 of FIG. 2 may also be employed in connection with a variety of other devices, both mobile and fixed, in order to implement the various functions of the AIPE system and therefore, embodiments of the present invention should not be limited to those depicted."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Cohen to incorporate the teachings of Avey in the same field of endeavor of crop forecasting to include a verification module configured to determine a data density of the field information for multiple classes of field information, ... for the class of field information for which the data density is below a threshold, and ... at least one mobile computer system. The motivation for doing this would have been to improve the crop forecasting of Cohen by efficiently communicating data. 



Conclusion

36.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hu et al. (US Patent Publication 20180259674 A1) describes a method for selecting locations in a field for treatment sampling.

37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623